NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DONALD KEITH CHAPMAN,                           No. 19-17170

                Plaintiff-Appellant,            D.C. No. 2:18-cv-03317-DJH-JFM

 v.
                                                MEMORANDUM*
JEFERY ALVEREZ, Dept. Supervisor
(Doctor); et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Arizona
                   Diane J. Humetewa, District Judge, Presiding

                            Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      Arizona state prisoner Donald Keith Chapman appeals pro se from the

district court’s judgment dismissing as a discovery sanction his 42 U.S.C. § 1983

action alleging deliberate indifference to his serious medical needs. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal pursuant to Federal Rule of Civil Procedure 37. Ingenco Holdings, LLC

v. Ace Am. Ins Co., 921 F.3d 803, 821 (9th Cir. 2019). We reverse and remand.

      The district court denied Chapman’s timely request for an extension of time

to file an opposition to defendants’ motion to dismiss because it found Chapman

was acting in bad faith. However, Chapman stated he needed an extension of time

to obtain documentation from prison officials regarding the reason he failed to

attend his deposition, and about one week after the district court denied the

extension, he did obtain and file an information report and incident report from

August 1, 2019, the date of the deposition in question, showing that Chapman was

taken to the infirmary around the time of the deposition. See Ahanchian v. Xenon

Pictures, Inc., 624 F.3d 1253, 1259 (9th Cir. 2010) (requests for extensions of time

made before the applicable deadline has passed should generally be granted in the

absence of bad faith or prejudice to adverse party; good cause for an extension of

time under Rule 6(b) is a “non-rigorous standard” that is construed broadly).

      Because the district court’s finding of bad faith is not supported by the

record, it abused its discretion in denying Chapman’s request for an extension of

time, striking Chapman’s opposition to defendants’ motion to dismiss, and

dismissing the action under Rule 37. We reverse and remand for further

proceedings.

      Chapman’s motions for sanctions (Docket Entry Nos. 16, 20, and 33) are


                                          2                                     19-17170
denied. Chapman’s motion for clarification (Docket Entry No. 32) is denied as

moot.

        REVERSED and REMANDED.




                                        3                                 19-17170